Citation Nr: 1435144	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  04-42 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which established service connection for posttraumatic stress disorder (PTSD).  The Board granted an increased 50 percent rating for PTSD in March 2010 and, in essence, found a TDIU issue raised in March 2006 was more appropriately addressed as separate issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The TDIU issue was remanded in March 2010 and July 2011 for additional development, and in September 2013 it was remanded for another hearing because the acting Veterans Law Judge who presided at a February 2008 hearing was unavailable to participate in the decision on his appeal.

In June 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  Copies of the transcripts of the February 2008 and June 2014 hearings are of record.  The record reflects that the issue on appeal was explained to the Veteran in June 2014, that the hearing focused on the elements necessary to substantiate the claim, and that efforts were taken to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The Veteran's representative raised the issues of entitlement to service connection for hypertension and entitlement to separate scar ratings in April 2013, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  These issues are not so intertwined with the issue on appeal as to warrant any additional delay in appellate review.

FINDINGS OF FACT

1.  The evidence of record does not show that prior to December 18, 2010, the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.

2.  The evidence of record shows that from December 18, 2010, the Veteran's service-connected disabilities are of such severity as to preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU effective from December 18, 2010, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in October 2011.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements and testimony in support of the claim.  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

II. Entitlement to TDIU

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice, 22 Vet. App. at 453-54.  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is determined on a disability-by-disability basis rather than on the combined effect of service-connected disabilities.  See Johnson v. Shinseki, 26 Vet. App. 237 (2013).  

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2013).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2013).

The Court has held that in determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  This Rating Schedule is primarily a guide in rating disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2013).

A review of the record in this case reveals that service connection has been established for PTSD and for residuals of shell fragment wounds to the left foot, right leg, and chest.  A noncompensable rating is assigned for the residuals of shell fragment wounds and the schedular rating assigned for PTSD at the time of the Veteran's March 2006 VA PTSD examination raising the issue of entitlement to a TDIU was 50 percent.  Although a December 2012 rating decision subsequently granted an increased schedular 70 percent rating for PTSD effective from December 18, 2010, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) were not met prior to this date.  Therefore, the Board must consider whether referral for extraschedular consideration for the appeal period prior to December 18, 2010, was warranted.

The entire record has been thoroughly reviewed and the Board finds the preponderance of the evidence is against a finding that the Veteran was unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities prior to December 18, 2010.  The Board notes that VA treatment records dated in November 2004 show the Veteran reported he tried to keep busy as a deacon in his church and working as an auto mechanic.  At his VA PTSD examination in March 2006, however, the Veteran reported that he had not worked in four years and that he left his state government employment as a contract administrator for more lucrative private employment that was subsequently terminated.  The examiner found he had a mild to moderate degree of impairment in occupational functioning due to his PTSD at that time.

At his February 2008 Board hearing the Veteran testified that he was not working full time, but that he helped out a friend who had a mechanic shop earning about $70 or $80 per week.  He stated he had been working in this capacity for about five years.  On VA examination in May 2009 he reported that he had been fired from his private company employment after leaving a state government job because of mood swings and an inability to get along with others.  The examiner found he was experiencing moderate and at times severe levels of impairment in social and occupational functioning.  

VA PTSD examination on December 18, 2010, noted the Veteran reported he left his state government job after being written up twice and that his subsequent private employment with the lottery commission had only lasted three months because he could not get along with people.  He reported he had not worked in eight years and that he had applied for 40 jobs without success.  The examiner found his PTSD symptoms would result in variability in performance and variable difficulty in interacting with others.  His PTSD was considered as having a moderate impact on his employability.  

In an October 2011 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he was prevented from securing or following any substantially gainful employment because of PTSD and that he had last worked full time in March 2002.  He reported he had worked part-time at [redacted] since June 2002 doing general maintenance 15 to 20 hours per week.  He stated his highest gross monthly earnings since June 2002 had been $600 and that his total earned income for the past 12 months was $3,800.  He also reported that he had completed four years of college education.  

A March 2012 VA examiner found, in an April 2012 addendum report, that the Veteran was unable to obtain or maintain substantially gainful employment as a result of his PTSD.  A September 2012 general medical examination addendum report also found that his foot problems and scars would not prevent him from pursuing sedentary or actively walking jobs.  

In a November 2012 statement his employer at [redacted] reported that the Veteran had been working since February 2008 performing general duties such as washing cars, driving, and cleaning up.  It was noted he worked five hours per day and 25 hours per week and in the preceding 12 months had earned $15,600.  

At his Board hearing in June 2014 the Veteran testified that he was currently working two and a half days per week with a total of 12 to 14 hours per week.  He stated he performed jobs around the car lot including washing cars, driving cars from place to place, running tags, and picking up parts.  He stated he was unable to work more because the economy was down.  He reported that in the previous two years he had earned between $16,000 and $18,000 annually.  He also stated that his son owned the business and that he did not have to interact with others in his job.  

The Board finds that overall the persuasive evidence does not show that prior to December 18, 2010, the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  The Veteran has provided inconsistent statements concerning his employment since 2002 and the available medical evidence does not show that his occupational impairment due to his service-connected disabilities was more than moderate at any time prior to December 18, 2010.  To the extent that his statements may be construed as indicating his employment since 2002 as a mechanic and performing general maintenance at his son's business involved protected work environments, the Board finds these statements to be of a lesser degree of probative weight due to inconsistency and self interest in the outcome of the claim.  Although a May 2009 VA examiner found he was experiencing moderate and at times severe levels of impairment in social and occupational functioning, the December 18, 2010, VA examiner's report is found to be more persuasive as to the issue on appeal because the report addressed the impact on his employability specifically without also including consideration of a social impairment.  Therefore, the Board finds that referral for consideration of a TDIU rating pursuant to 38 C.F.R. § 4.16(b) prior to December 18, 2010, was not warranted.  

The Board, however, finds the evidence of record demonstrates that effective from December 18, 2010, the Veteran's service-connected disabilities met the schedular criteria for a TDIU and that from that date his service-connected disabilities are shown to have been of such severity as to preclude him from securing or following a substantially gainful occupation.  Although the Veteran has provided inconsistent statements as to his employment activities since 2002, his most recent statements are found to be sufficiently credible evidence that his current part-time employment is in a protected environment.  The Veteran presently works for his son, who has created a work environment that is tailored to the needs of the Veteran.  He can essentially work as he pleases and in a manner that allows him to limit his interaction with the public.  The Board finds it highly unlikely that any other employer would provide that same level of accommodation and protection.  The April 2012 VA addendum report demonstrates that he has been unable to obtain or maintain substantially gainful employment as a result of his PTSD.  Therefore, a TDIU effective from December 18, 2010, but no earlier, is warranted.


ORDER

Entitlement to a TDIU effective from December 18, 2010, is granted, subject to the regulations governing the payment of monetary awards. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


